DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-14, 16-22 are pending in this application.
Claims 3, 21 and 22 are amended.
Claims 2, 15 are cancelled.
Response to Arguments
Applicant's arguments filed 10/12/2021 with respect to the rejection of claims under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jin et al (2019/0043661).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al (2019/0043661)(hereinafter “Jin”).
Regarding claim 14, Jim discloses a method of operating a power isolator (circuit of fig.6 [0055-0059]), comprising: receiving an input direct current (DC) voltage (input at 40, 
Regarding claim 17, Jin discloses the method of claim 14, wherein generating the DC output voltage (Jin voltage across 42, 43, see fig.6) comprising combining the output of the second coil of the first transformer (Jin transformer T1) with the output of the fourth coil of the second transformer (Jin transformer T2, fig.6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (2019/0043661) and further in view of Martineau (2018/0367097).
Regarding claim 1, Jim discloses a power isolator (fig.6), comprising: a first transformer (T1) including a first coil (coil of T1 coupled to VA) and a second coil (coil of T1 coupled to 48); a second transformer (T2) including a third coil (coil of T2 coupled to VB) and a fourth coil (coil of T2 coupled to 48); apply a first signal (46, 47 applies signal VA to transformer T1, see fig.7) to the first coil of the first transformer (primary winding of T1, fig.6) to induce a first common mode current in the first transformer ([0059]); apply a second signal (46’, 47’ applies signal VB to transformer T2, see fig.7)  to the third coil of the second transformer (primary winding of T2, fig.6) to induce a second common mode current ([0059]) in the second transformer that at least partially cancels out the first common mode current ([0059]); and a rectifier circuit (48, [0055]) coupled to the second coil and the fourth coil of the first and second transformer (48 coupled to T1, T2, fig.6), respectively, and configured to generate a direct current (DC) voltage ([0055]) based on an output of the first and second transformers (output of T1, T2, fig.6), wherein the second signal is an inverted version of the first signal (VA, VB, see fig.7). Jin does not disclose a first oscillator circuit coupled to the first transformer, a second oscillator circuit coupled to the second transformer.
Martineau a first oscillator circuit (OSC1, fig.1A) coupled to the first transformer (L1, fig.1A), a second oscillator circuit (OSC2, fig.1A) coupled to the second transformer (L2, fig.1A). It would have been obvious to one with ordinary skill in the art before the effective filing date 
Regarding claim 21, Jin and Martineau disclose the power isolator of claim 1, wherein the first oscillator circuit (Martineau OSC1, fig.1A) is configured to apply the first signal (Martineau S_OSC1 applied to L1) to at least two terminals of the first coil (Martineau terminal of L1) of the first transformer (Martineau TS, fig.1A), a third terminal (Martineau terminal of L1 applied with Vdd, fig.1A) of the first coil of the first transformer is configured to receive a first supply voltage (Martineau Vdd, fig.1A) and the second8993084.1Application No.: 16/046,7326 Docket No.: G0766.70245US00 Amendment dated April 23, 2021After Final Office Action of February 23, 2021oscillator circuit (Martineau OSC2, fig.1A) is configured to apply the second signal (Martineau S_OSC2 applied to L2) to at least two terminals of the third coil (Martineau terminals of L2) of the second transformer (Martineau TS, fig.1A) ([0049]) and a third terminal (Martineau terminal of L2 applied with  MD, fig.1A) of the third coil of the second transformer is configured to receive a second supply voltage (Martineau MD, fig.1A). 
Claims 5-6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (2019/0043661) in view of Martineau (2018/0367097) and further in view of Murphy et al (2016/0373058).
Regarding claim 5, Jin and Martineau disclose the power isolator of claim 1, wherein the first oscillator circuit (Martineau OSC1, figs.1A,B), wherein the second oscillator circuit comprises at least one n-type metal-oxide-semiconductor (NMOS) device (Martineau T11, T12, fig.1B), however they do not disclose wherein the first oscillator circuit comprises at least one p-type metal-oxide-semiconductor (PMOS) device.
Murphy teaches wherein the first oscillator circuit (fig.1a:120) comprises at least one p-type metal-oxide-semiconductor (PMOS) device (T3) (fig.1a:T1) ([0017]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jin and Martineau to include the oscillator circuit having PMOS of Murphy to provide the advantage of tuning common mode resonance of the oscillators.
Regarding claim 6, Jin, Martineau and Murphy discloses the power isolator circuit of claim 5, wherein the first oscillator circuit (Murphy fig.1A:120) comprises a first PMOS transistor (T3) coupled between a supply voltage (VDD) and a first terminal (Murphy fig.1a: terminal of 140) of the first coil of the first transformer (140) and a second PMOS transistor (Murphy fig.1a:T4) coupled between the supply voltage and a second terminal (Murphy fig.1a: terminal of 140 coupled to T4) of the first coil of the first transformer (140).
Regarding claim 7, Jin, Martineau and Murphy disclose the power isolator of claim 6, wherein the second oscillator circuit (Murphy fig.1a:110) comprises a first NMOS transistor (Murphy T1) and a second NMOS transistor (Murphy T2), wherein the second oscillator circuit (Martineau, fig.1C) comprises a first NMOS transistor (Martineau, T21) coupled between a reference voltage (S_T22) and a first terminal (Martineau terminal of L2, fig.1A) of the third coil of the second transformer (Martineau L2 fig1A) and a second NMOS transistor (Martineau, T22) coupled between the reference voltage (Martineau S_T22) and a second terminal (Martineau another terminal of L2) of the third coil (Martineau, L2) of the second transformer (Martineau L2, fig.1A). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (2019/0043661) in view of Martineau (2018/0367097) and further in view of Chakraborty et al (2017/0117879).
Regarding claim 8, Jin and Martineau disclose the power isolator of claim 1, comprising first and second oscillator circuits (Jin oscillator, 46 fig.8), transformer having a first voltage (Jin voltage at terminal of primary winding of transformer T1, fig.6) at a first terminal of the first coil (Jin terminal primary winding of transformer T1, fig.6), a second voltage (Jin voltage terminal of primary winding of transformer T2, fig.6) at a first terminal of the third coil (Jin terminal of primary winding of transformer T2), a third voltage (Jin voltage at another terminal of primary winding of transformer T1, fig.6) at the first terminal of the first coil, a fourth voltage (Jin voltage at second terminal of primary winding of transformer T2, fig.6) at a second terminal of the third coil (Jin second terminal at primary winding of transformer T2, fig.6), however they do not disclose further comprising a phase-locked loop circuit coupled to the first and second oscillator circuits and configured to keep a signal from the first oscillator in-phase with a second signal from the second oscillator in-phase.
Chakraborty teaches further comprising a phase-locked loop circuit (200, fig.2A,2B) coupled to the first (202) and second oscillator circuits (204) and configured to keep a signal (signals from 202) from the first oscillator in-phase  (202, 204 see, fig.2b) with a second signal (signals from 204, fig.2A,2B) from the second oscillator in-phase ([0020-0021]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jin and Martineau to include the phase lock loop of Chakraborty to provide the advantage of reducing unwanted coupling noise as result of synchronizing oscillator signals 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (2019/0043661) in view of Martineau (2018/0367097), Chakraborty et al (2017/0117879) and further in view of Ren (7,586,347).
Regarding claim 9, Jin, Martineau and Chakraborty disclose the power isolator of claim 8, however they do not disclose wherein the phase-locked loop circuit comprises at least one p-type metal-oxide-semiconductor (PMOS) device and at least one n-type metal-oxide- semiconductor (NMOS) device.
Ren teaches wherein the phase-locked loop circuit comprises at least one p-type metal-oxide-semiconductor (PMOS) device (see claim 16, phase lock loop includes P-type transistor) and at least one n-type metal-oxide- semiconductor (NMOS) device (see claim 16, phase lock loop includes n-type transistor). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jin, Martineau and Chakraborty to include the phase lock loop configuration of Ren to provide the advantage of synchronizing oscillator signals in order to suppress skew between the signals.  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (2019/0043661) in view of Martineau (2018/0367097) and further in view of Jones (2014/0029309) (hereinafter “Jones”).
Regarding claim 12, Jin and Martineau disclose the power isolator of claim 1, however Jin does not disclose wherein the first and second transformers are planar transformers.
Jones teaches wherein the first and second transformers are planar transformers (Jones [0105: the transformer(s) may be toroidal, or else may be planar]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to .
Regarding claim 13, Jin, Martineau and Jones the power isolator of claim 12, discloses wherein the first and second transformers (Jin transformers T1, T2, fig.6) are a pair of co-axial transformers (Jones [0104]) having at least some mutual inductance (Jones [0104]) that is configured to keep a first voltage (Jin terminal of primary winding of T1, fig.6) at a first terminal (Jin terminal of primary winding of T1, fig.6) of the first coil in-phase with a second voltage (Jin voltage at terminal of primary winding of transformer T2, fig.6) at a first terminal (Jin terminal of primary winding of transformer T1, fig.6) of the third coil and a third voltage (Jin voltage at another terminal of primary winding of T2, fig.6) at a second terminal (Jin another terminal of primary winding of T1, fig.6) of the first coil in-phase with a fourth voltage (Jin voltage at another terminal of primary winding of T2, fig.6) at a second terminal of the third coil (Jin another terminal of primary winding of T2, fig.6).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (2019/0043661) and further in view of Tan (8,213,197) (hereinafter “Tan”).
Regarding claim 16, Jin disclose the method of claim 14, however they do not disclose wherein generating the first signal comprises generating a first oscillatory signal that periodically repeats and varies within a first voltage range and wherein generating the second signal comprises generating a second oscillatory signal that periodically repeats and varies within a second voltage range that is different from the first voltage range.
Tan teaches wherein generating the first signal (fig.3, signal osc-301) comprises generating a first oscillatory signal (signal osc-301) that periodically repeats and varies (implicit, .
Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (2019/0043661) and further in view of Chakraborty et al (2017/0117879) (hereinafter “Chakraborty”).
Regarding claim 18, Jin discloses a power isolator (circuit of fig.6), comprising: a first transformer (T1) including a first coil (primary coil of T1) and a second coil (secondary coil of T1); a second transformer (T2) including a third coil (primary coil of T1) and a fourth coil (secondary coil of T2); at least one oscillator circuit (46) configured to apply a first signal (VA) to the first coil of the first transformer (T1) and apply a second signal (VB) to the third coil of the second transformer that is different from the first signal (VB, figs.6,7); a rectifier circuit (48, [0055]) coupled to the second coil and the fourth coil of the first and second transformers ([0055]), respectively, and configured to generate a direct current (DC) voltage (voltage across 42, 43, fig.6) based on an output of the first and second transformers ([0055]), Jin does not disclose means for keeping the second signal an inverted version of the first signal.
Chakraborty teaches a means (fig.2A, 2B:200) for keeping the second signal an inverted version of the first signal ([0020-0021]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jin to include the a means of keeping second signal inverted version of the first signal of Chakraborty to provide the advantage of reducing unwanted coupling noise as result of circuit calibration.  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (2019/0043661) in view of Chakraborty et al (2017/0117879) and further in view of Tan (8,213,197) (hereinafter “Tan”).
Regarding claim 3, Jin and Chakraborty disclose the power isolator of claim 18, however Jin does not disclose wherein the first signal is a first oscillatory signal that periodically repeats and varies within a first voltage range and wherein the second signal is a second oscillatory signal that periodically repeats and varies within a second voltage range that is different from the first voltage range.
Tan teaches wherein the first signal (fig.3, signal from osc-301) is a first oscillatory signal that periodically repeats and varies (implicit, as oscillatory signal 301 repeats) within a first voltage range (claim 25) and wherein the second signal (signal from osc-302) is a second oscillatory signal that periodically repeats and varies (implicit, as oscillatory signal from 302 repeats) within a second voltage range (claim 25) that is different from the first voltage range (claim 25: two synchronized ring oscillators operating at different voltage ranges). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 4, Jin, Chakraborty and Tan disclose the power isolator of claim 3, wherein the first oscillatory signal (Jin signal VA fig.7) has a same period and a same frequency as the second oscillatory signal (Jin signal VB, fig.7) ([0059])). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Jin (2019/0043661) and Chakraborty (2017/0117879) as applied to claim 18 above, and further in view of Ito (5,420,558).
Regarding claim 19, Jin and Chakraborty teach the power isolator of claim 19, however they do not disclose wherein the means comprises a mutual inductance between the first transformer and the second transformer.
Ito teaches wherein the means comprises a mutual inductance (col 14, lines 53-56) between the first transformer (fig.3: transformer A) (fig.6:32) and the second transformer (transformer, B) (col 14, lines 53-56). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jin and Chakraborty to include mutual inductance of Ito to provide the advantage of reducing the size of the space occupied by transformers.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable Jin (2019/0043661) in view of Chakraborty (2017/0117879) as applied to claim 18 above, and further in view of Martineau (2018/0367097).
Regarding claim 22, Jin and Chakraborty disclose the power isolator of claim 18, however they do not disclose wherein the at least one oscillator circuit is configured to apply 
Martineau teaches wherein the at least one oscillator circuit (osc1, fig.1A) is configured to apply the first signal (S_osc1 applied to L1) to at least two terminals of the first coil (terminals of L1) of the first transformer (TS, fig.1A), the second oscillator circuit (osc2, fig.1A) configured to apply the second signal (S_osc2 applied to L2) to at least two terminals of the third coil (terminals of L2) of the second transformer (TS, fig.1A)([0049]); a third terminal (terminal of L1 applied with Vdd, fig.1A) of the first coil of the first transformer is configured to receive a first supply voltage (Vdd, fig.1A); and a third terminal (terminal of L2 applied with MD, fig.1A) of the third coil of the second transformer is configured to receive a second supply voltage (MD, fig.1A). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jin and Chakraborty to include the connection of oscillator circuit of Martineau to provide the advantage of improved amplitude and reduce noise in signal generated at output of the electronic circuit.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
Claim 10 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 10, especially, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644. The examiner can normally be reached M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/BART ILIYA/Examiner, Art Unit 2839  

/KEVIN J COMBER/Primary Examiner, Art Unit 2839